Motion for leave to appeal is granted, the orders of the Superior Court, Law Division, suppressing the defenses and use of an expert witness by defendant Wright are summarily reversed, and the matter is remanded for trial; and it is further
ORDERED that the motion for a stay of trial is dismissed as moot; and it is further
ORDERED that the trial court shall, upon appropriate application by plaintiff, impose counsel fees and costs upon counsel for defendant Wright, not chargeable to him, for work done in the trial court, Appellate Division and the Supreme Court by counsel for plaintiff in responding to defendant’s motions before the trial court and the subsequent motions for leave to appeal in this matter.